IN THE SUPREME COURT OF TENNESSEE
                             AT NASHVILLE
                                 October 3, 2012 Session

 WALTON CUNNINGHAM ET AL. v. WILLIAMSON CNTY. HOSP. DIST.
            d/b/a WILLIAMSON MED. CTR. ET AL.

          Appeal by Permission from the Court of Appeals, Middle Section
                       Circuit Court for Williamson County
                    No. 2010119    James G. Martin III, Judge


                   No. M2011-00554-SC-S09-CV -Filed May 9, 2013


A husband and wife filed a claim against a county hospital alleging that the negligence of the
hospital and its employees caused the death of their son. The claim was filed approximately
fifteen months after their son’s death in accordance with the provisions of the Tennessee
Medical Malpractice Act. See Tenn. Code Ann. § 29-26-121 (2012). The county hospital,
a governmental entity, filed a motion to dismiss, arguing that the claim was filed outside the
one-year statute of limitations of the Governmental Tort Liability Act (“GTLA”). Tenn.
Code Ann. § 29-20-305(b) (2012). The couple responded that their complaint was timely
filed because Tennessee Code Annotated section 29-26-121(c) extended the GTLA statute
of limitations by 120 days. The trial court denied the hospital’s motion to dismiss but granted
an interlocutory appeal under Rule 9 of the Tennessee Rules of Appellate Procedure. The
Court of Appeals granted the Rule 9 application and affirmed the trial court’s denial of the
hospital’s motion to dismiss. We granted the hospital permission to appeal. We hold that
the 120-day extension provided by Tennessee Code Annotated section 29-26-121(c) does not
apply to the plaintiffs’ claim brought under the GTLA. We therefore reverse the judgment
of the trial court denying the hospital’s motion to dismiss and remand the case to the trial
court for entry of an order dismissing Mr. and Mrs. Cunningham’s complaint.

           Tenn. R. App. P. 9; Judgment of the Court of Appeals Reversed

J ANICE M. H OLDER, J., delivered the opinion of the Court, in which G ARY R. W ADE, C.J., and
C ORNELIA A. C LARK, W ILLIAM C. K OCH, J R., and S HARON G. L EE, JJ., joined.

Bryan Essary and James Charles Sperring, Nashville, Tennessee, for the appellants,
Williamson Co. Hospital District d/b/a Williamson Medical Center, Karen Christopher,
Charla Atkins, Camela McCullough, and Cary Ralph.
Elizabeth Sara Tipping, Johnathan H. Wardle, and Philip Norman Elbert, Nashville,
Tennessee, for the appellees, Walton Cunningham and Phyllis Cunningham.

Arthur P. Brock and William J. Rieder, Chattanooga, Tennessee, for the Amicus Curiae,
Chattanooga-Hamilton County Hospital Authority.

                                         OPINION

                              I. Facts and Procedural History

      Walton and Phyllis Cunningham’s son, Phillip, was admitted to Williamson Medical
Center on November 14, 2008, for treatment of abdominal discomfort. Phillip died on
November 25, 2008, following respiratory complications.

       On November 14 and 16, 2009, prior to filing a complaint, Mr. and Mrs. Cunningham
provided Williamson Medical Center, three nurses, two certified nurse technicians, and a
licensed practical nurse (“Defendants”) with pre-suit notice as provided by Tennessee Code
Annotated section 29-26-121 (Supp. 2010). The pre-suit notice informed Defendants that
Mr. and Mrs. Cunningham “were asserting potential claims for medical malpractice” against
Defendants.

        On March 12, 2010, Mr. and Mrs. Cunningham filed a complaint against Defendants
in the Circuit Court for Williamson County. The complaint alleged that Defendants had been
negligent in their treatment of Phillip Cunningham and that this negligence caused his death.
Mr. and Mrs. Cunningham also filed a certificate of good faith with their complaint as
required by Tennessee Code Annotated section 29-26-122 (Supp. 2010).

        As a governmental entity, Williamson Medical Center is subject to the provisions of
the Governmental Tort Liability Act (“GTLA”). See Tenn. Code Ann. §§ 29-20-101 to -408
(2012). Defendants filed a motion to dismiss Mr. and Mrs. Cunningham’s complaint, in
which they asserted that the complaint was filed outside the one-year statute of limitations
of the GTLA. Tenn. Code Ann. § 29-20-305(b) (2012). Mr. and Mrs. Cunningham
responded that their complaint was timely filed because Tennessee Code Annotated section
29-26-121(c) extended the GTLA statute of limitations 120 days with the filing of the pre-
suit notice. The trial court denied Defendants’ motion to dismiss but granted an interlocutory
appeal under Rule 9 of the Tennessee Rules of Appellate Procedure. The Court of Appeals
granted Defendants’ Rule 9 application and affirmed the trial court’s denial of Defendants’
motion to dismiss. Cunningham v. Williamson Cnty. Hosp. Dist., No. M2011-00554-COA-
R9-CV, 2011 WL 6000379, at *6 (Tenn. Ct. App. Nov. 30, 2011). We granted Defendants
permission to appeal.

                                             -2-
                                               II. Analysis

      At issue in this case is the interplay between the GTLA and Tennessee Code
Annotated section 29-26-121. We are asked to determine whether Tennessee Code
Annotated section 29-26-121(c) operates to extend the statute of limitations by an additional
120 days in Mr. and Mrs. Cunningham’s case, which is governed by the GTLA.

       This Court reviews issues of statutory construction de novo with no presumption of
correctness given to the lower court decisions. Mills v. Fulmarque, Inc., 360 S.W.3d 362,
366 (Tenn. 2012). We must determine the legislature’s intent and purpose by reading the
words of the statutes using their plain and ordinary meaning in the context in which the
words appear. Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 526 (Tenn. 2010). When the
language of a statute is clear and unambiguous, courts will not look beyond the plain
language of the statute to determine its meaning. Lee Med., 312 S.W.3d at 527.

       Both statutory provisions at issue in this case contain clear and unambiguous
language. The GTLA provides general immunity to governmental entities causing injury to
an individual during the exercise or discharge of their duties. Tenn. Code Ann.
§ 29-20-201(a) (2012). Immunity is removed, however, when injuries are caused by the
negligence of government employees acting within the scope of their employment. Tenn.
Code Ann. § 29-20-205 (2012). Because waiver of immunity is in derogation of the common
law, any claim for damages brought under the GTLA must be “in strict compliance with the
terms” of the statute. Tenn. Code Ann. § 29-20-201(c); Doyle v. Frost, 49 S.W.3d 853, 858
(Tenn. 2001). Accordingly, the GTLA statute of limitations, which provides that suits
against a governmental entity “must be commenced within twelve (12) months after the cause
of action arises,” requires strict compliance. Tenn. Code Ann. § 29-20-305(b).

       The second statute at issue in this case is Tennessee Code Annotated section
29-26-121, which is part of the Tennessee Medical Malpractice Review Board and Claims
Act (“Medical Malpractice Act”).1 Tenn. Code. Ann. §§ 29-26-115 to -122 (2000 & Supp.
2010). Section 121(a) requires any person asserting a potential medical malpractice claim
to provide notice to each health care provider at least sixty days before filing a complaint.
Tenn. Code Ann. § 29-26-121(a). When the sixty-day notice is provided, the “applicable
statutes of limitations and repose shall be extended [120 days] from the date of expiration of


        1
           In 2012, Tennessee Code Annotated sections 29-26-115 to -122 and section -202 of the Medical
Malpractice Act were amended to replace “medical malpractice” with “health care liability.” Act of Apr.
23, 2012, ch. 798, sections 7 to 15, §§ 29-26-115 to -122, & -202, 2012 Tenn. Code Ann. Adv. Legis. Serv.
274, 274-75 (LexisNexis) (relative to health care liability). Because the term “medical malpractice” was used
in the statutes at the time of this action, we will continue to use it throughout this opinion.

                                                    -3-
the statute of limitations and statute of repose applicable to that provider.” Tenn. Code Ann.
§ 29-26-121(c).

       In construing the statutes at issue in this case, we must presume that the General
Assembly intended each word in a statute to have a specific purpose and meaning. State v.
Hawk, 170 S.W.3d 547, 551 (Tenn. 2005). We also presume that the General Assembly was
aware of the state of the law when the statutes were enacted and that it did not intend to enact
a useless statute. Lee Med., 312 S.W.3d at 527.

       With our rules of statutory construction in mind, we now turn to the task of construing
the provisions at issue in this case. The GTLA and Tennessee Code Annotated section
29-26-121 both address the time period during which claims must be filed. The GTLA
requires suits against governmental entities “be commenced within twelve (12) months after
the cause of action arises.” Tenn. Code Ann. § 29-20-305(b). Tennessee Code Annotated
section 29-26-121, however, provides in pertinent part:

       (a) Any person, or that person’s authorized agent, asserting a potential claim
       for medical malpractice shall give written notice of the potential claim to each
       health care provider who will be a named defendant at least sixty (60) days
       before the filing of a complaint based upon medical malpractice in any court
       of this state.
       ....
       (c) When notice is given to a provider as provided in this section, the
       applicable statutes of limitations and repose shall be extended for a period of
       one hundred twenty (120) days from the date of expiration of the statute of
       limitations and statute of repose applicable to that provider . . . . In no event
       shall this section operate to shorten or otherwise extend the statutes of
       limitations or repose applicable to any action asserting a claim for health care
       liability, nor shall more than one (1) extension be applicable to any provider.

       The 2009 amendment to the Medical Malpractice Act extends the “applicable statute[]
of limitations” 120 days as long as pre-suit notice is provided to the potential defendants
sixty days before the filing of the complaint. Tenn. Code Ann. § 29-26-121(c). This 2009
amendment applies “to notice given on or after July 1, 2009, in all medical malpractice
actions.” Act of June 4, 2009, ch. 425, § 4, 2009 Tenn. Pub. Acts 472, 475. We must
determine if this language is sufficient to apply to Mr. and Mrs. Cunningham’s medical
malpractice claim brought under the GTLA.

      Although the interplay between the GTLA statute of limitations and Tennessee Code
Annotated section 29-26-121 is an issue of first impression in this Court, we have previously

                                              -4-
examined asserted conflicts between provisions of the GTLA and other rules or statutes of
general application. In Lucius v. City of Memphis, 925 S.W.2d 522, 526 (Tenn. 1996), we
examined a statute governing post-judgment interest and held that this statute of general
application did not preclude the assessment of post-judgment interest against governmental
entities subject to the GTLA. Because the GTLA did not address post-judgment interest, the
post-judgment interest statute did not conflict with specific provisions of the GTLA, its
structure, purpose, or intent. Lucius, 925 S.W.2d at 526.

        Similarly, in Doyle v. Frost, we held that the GTLA statute of limitations did not
preclude the application of Tennessee Rule of Civil Procedure 15.03, which allows the
addition of a party to relate back to the original filing date after the statute of limitations has
run. Doyle, 49 S.W.3d at 858. We rejected the argument that allowing an amendment to
relate back to the original filing date extended the GTLA statute of limitations. Id. The
purpose of the statute of limitations is to prevent stale claims and to provide defendants with
notice so they may preserve their evidence. Id. at 859. We concluded that Rule 15.03 did
not conflict with the statute of limitations provision of the GTLA or “compromise the
protections afforded by” the GTLA statute of limitations. Id. at 860.

        In other cases, we have held that if statutes of general application that conflict with
a provision of the GTLA are sought to be applied to GTLA cases, the intent of the General
Assembly must be expressly stated in the text of the statutory provision. See Lynn v. City
of Jackson, 63 S.W.3d 332, 337 (Tenn. 2001) (citing Auto. Sales Co. v. Johnson, 122 S.W.2d
453, 455-56 (Tenn. 1938)). In Lynn v. City of Jackson, we declared a general savings statute
inapplicable to GTLA claims because the general savings statute did not contain specific
language requiring an extension of the GTLA statute of limitations. Lynn, 63 S.W.3d at 337.
In the absence of specific statutory language permitting extension of the GTLA statute of
limitations, we have held that statutory provisions inconsistent with the GTLA may not
extend the applicable statute of limitations period. See Lynn, 63 S.W.3d at 337 (citing Auto.
Sales Co., 122 S.W.2d at 455-56).

        Tennessee Code Annotated section 29-26-121(c) contains language similar to the
statutory provision at issue in Lynn v. Jackson. The statute at issue in Lynn read:
“Notwithstanding any applicable statute of limitation to the contrary, any party filing an
action in a federal court that is subsequently dismissed for lack of jurisdiction shall have one
(1) year from the date of such dismissal to timely file such action in the appropriate state
court.” Lynn, 63 S.W.3d at 337-38 (citing Tenn. Code Ann. § 28-1-115). We held that “the
general rule in Tennessee is that savings statutes may not be applied to extend the period
within which an action must be filed under the GTLA.” Lynn, 63 S.W.3d at 337.




                                                -5-
        Like the general statutory provision in Lynn, section 29-26-121(c) is inconsistent with
the statute of limitations provided by the GTLA and therefore must expressly state the
legislature’s intent to apply the provision to cases brought under the GTLA. Although the
2009 amendment to the Medical Malpractice Act “applies to all medical malpractice
actions,” this language does not reference the applicability of the Medical Malpractice Act
to actions governed by the GTLA.2 The language of section 29-26-121(c) fails to evince an
express legislative intent to extend the statute of limitations in GTLA cases.

        We must presume that the General Assembly was aware of our prior decisions at the
time it enacted the 2008 and 2009 amendments to the Medical Malpractice Act. See Lee
Med., 312 S.W.3d at 526. In light of this presumption, it is reasonable to conclude that by
choosing not to use express language applying Tennessee Code Annotated section
29-26-121(c) to cases governed by the GTLA, the legislature did not intend to apply the 120-
day extension to the GTLA statute of limitations.

        Mr. and Mrs. Cunningham contend that if the 120-day extension of section
29-26-121(c) is inapplicable to GTLA claims, the statute of limitations for medical
malpractice actions brought under the GTLA will effectively be shortened by two months
because of the requirement of the sixty-day pre-suit notice. This contention presumes that
the sixty-day notice is required in GTLA cases.3 We disagree that the sixty-day pre-suit
notice requirement, if applicable, would shorten the statute of limitations. A statute of
limitations establishes the deadline for commencing a suit. Tenn. R. Civ. P. 3. The twelve-
month deadline of the GTLA remains the same irrespective of the sixty-day pre-suit notice


        2
            The General Assembly amended the Medical Malpractice Act in 2011 to modify the definition of
“health care liability action” to include “claims against the state or a political subdivision thereof.” Act of
May 20, 2011, ch. 510, § 8, 2011 Tenn. Pub. Acts. 510, 1506 (codified as amended at Tenn. Code Ann.
§ 29-26-101(a) (2012)). The 2011 amendment became effective on October 1, 2011, after Mr. and Mrs.
Cunningham filed their claim. Act of May 20, 2011, ch. 510, § 24, 2011 Tenn. Pub. Acts. 510, 1514. The
2011 amendment does not apply retroactively in this case. See In re D.A.H., 142 S.W.3d 267, 273-74 (Tenn.
2004) (explaining that all statutes are presumed to apply prospectively unless otherwise stated but procedural
or remedial statutes that do not affect vested rights may apply retrospectively). Because the 2011 amendment
is not at issue in this case, we will await a more appropriate case in which to determine whether the language
of the 2011 amendment clearly expresses a legislative intent to extend the statute of limitations in GTLA
cases.
        3
           Neither party has addressed the issue of the applicability of the sixty-day notice requirement in
cases governed by the GTLA. Although we have previously held that failure to comply with the sixty-day
pre-suit notice requirement of section 29-26-121(a) may result in dismissal of the medical malpractice claim
absent a showing of extraordinary cause, we have not previously addressed whether the sixty-day pre-suit
notice is required in GTLA cases. Tenn. Code Ann. § 29-26-121(b); Myers v. AMISUB (SFH), Inc., 382
S.W.3d 300, 311-12 (Tenn. 2012).

                                                     -6-
requirement. The pre-suit notice provision establishes a deadline for giving notice of the suit
but does not affect the deadline for commencing the suit.

       We conclude that the 120-day extension provided by Tennessee Code Annotated
section 29-26-121(c) does not apply to Mr. and Mrs. Cunningham’s medical malpractice
action brought under the GTLA. Although Mr. and Mrs. Cunningham filed their pre-suit
notice on November 14 and 16, 2009, the twelve-month statute of limitations provided by
the GTLA expired on November 25, 2009. Mr. and Mrs. Cunningham filed their claim on
March 12, 2010, outside the twelve-month GTLA statute of limitations. Mr. and Mrs.
Cunningham’s claim was therefore untimely and must be dismissed.

                                       III. Conclusion

       We reverse the judgment of the trial court denying Williamson County Hospital
District’s motion to dismiss. The case is remanded to the trial court for entry of an order
dismissing Mr. and Mrs. Cunningham’s complaint. Costs of this appeal are taxed to Walton
and Phyllis Cunningham, for which execution may issue if necessary.




                                                    _________________________________
                                                    JANICE M. HOLDER, JUSTICE




                                              -7-